NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BRIAN K. SINGLETARY,               )
DOC #491402,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D20-4032
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 9, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Brian K. Singletary, pro se.

PER CURIAM.


              Affirmed.


KELLY, LaROSE, and BLACK, JJ., Concur.